NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



NATHAN KOZIOL,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )          Case No. 2D18-339
                                         )
STATE OF FLORIDA                         )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for
Manatee County; Brian Iten, Judge.

Rachael E. Reese of O'Brien Hatfield
P.A., Tampa, for Appellant.

Ashley Moody, Attorney
General, Tallahassee, and Johnny
T. Salgado, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.